Citation Nr: 1533121	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-18 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to a 2013 annual clothing allowance payment based upon use of prescribed medication.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to December 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) North Texas Health Care System in Dallas, Texas.


FINDINGS OF FACT

1.  Service connection has been established for mechanical low back pain; sensory loss, right lower extremity; and bilateral hearing loss.

2.  The Veteran has not been prescribed medication to treat a skin condition related to a service-connected disability.


CONCLUSION OF LAW

The criteria for a 2013 annual clothing allowance payment based upon use of prescribed medication have not been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The matter decided in this decision rests on the interpretation and application of the relevant law, and VA's obligations in terms of its duties to notify and assist claimants do not apply.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  As discussed below, the facts in this case are not in dispute, and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004).

The Veteran contends that he is entitled to a 2013 annual clothing allowance based upon his use of medication prescribed to treat pain caused by his service-connected mechanical low back pain and sensory loss, right lower extremity.  A review of the Veteran's claims file reveals that he has been prescribed a Camphor 0.2%/Menthol 3.5% topical gel for treatment of pain in his lower back and legs due to his service-connected disabilities.  He contends that this medication stains and generally ruins his clothing, and that he is therefore entitled to a 2013 annual clothing allowance based upon his prescribed use of this medication.

During the course of this appeal, the Veteran was awarded a 2013 annual clothing allowance based upon his use of a rigid back brace.  See 38 U.S.C.A. § 1162(1); 38 C.F.R. § 3.810(a)(1)(i).

Under VA laws and regulations, a second annual clothing allowance would be payable if the Veteran uses medication which (A) a physician has prescribed for a skin condition which is due to a service-connected disability, and (B) VA determines causes irreparable damage to the Veteran's outer garments.  See 38 U.S.C.A. § 1162(2)(A), (B); 38 C.F.R. § 3.810(a)(1)(ii)(B). 

Based upon a longitudinal review of the record, the Board finds that the Veteran's claim for a 2013 annual clothing allowance based upon use of prescribed medication must be denied as a matter of law.  The medication at issue was prescribed for the treatment of pain in his lower back and legs.  As indicated above, an annual clothing allowance is only authorized when the Veteran uses medication prescribed by a physician for a skin condition which is due to a service-connected disability.  See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a)(1)(ii)(B).  Service connection is not in effect for any skin disability, and it is neither shown nor alleged that the Veteran has any skin condition due to a service-connected disability.

Absent a skin condition due to a service-connected disability, the Veteran is not entitled to an annual clothing allowance based upon his medication usage.  38 C.F.R. § 3.810(a)(1)(ii)(B).  Thus, the Board finds that the Veteran's claim for a 2013 annual clothing allowance payment based upon prescribed medication must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).
ORDER

A 2013 annual clothing allowance payment based upon prescribed medication is denied.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


